Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 1 of 16 Page ID #:103




   1   Anthony T. Case, Esq. (SBN 149583)
   2
       Tiffany L. Steward, Esq. (SBN 279978)
       FARMER CASE & FEDOR
   3   402 West Broadway, Suite 1100
   4
       San Diego, California 92101
       Tel: (619) 338-0300 | Fax: (619) 338-0180
   5   tcase@farmercase.com
   6   tsteward@farmercase.com

   7   Attorneys for Defendant
       CNO SERVICES, LLC
   8

   9                         UNITED STATES DISTRICT COURT
  10                        CENTRAL DISTRICT OF CALIFORNIA
                                  WESTERN DIVISION
  11

  12   JOHN NJOROGE                            CASE NO. 2:20-cv-02004
  13
                     Plaintiff,
  14          v.                               CNO SERVICES, LLC’S ANSWER
  15                                           TO VERIFIED COMPLAINT AND
       CNO SERVICES, LLC,                      ADDITIONAL DEFENSES
  16

  17                 Defendant.

  18

  19          COMES NOW Defendant, CNO Services, LLC (“CNO”), by counsel, and
  20   for its Answer to Plaintiff’s Verified Complaint for 1) Bad Faith Breach of Implied
  21   Obligation of Good Faith and Fair Dealing, 2) Bad Faith Failure to Properly
  22   Investigate Claim (the “Complaint”), admits, denies, and alleges as follows:
  23                                   INTRODUCTION
  24         1.    On June 21, 2006, Robertson Kimondo (“Mr. Kimondo”) bought a
  25   Flexible Premium Index Deferred Fixed Annuity policy (‘‘the Policy”) from
  26   Defendant CNO Services, LLC (“Defendant”), then known as Conseco Insurance
  27   Company, and named his son, Plaintiff, as the sole beneficiary of the policy.
  28   ///
                                                  1
             CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 2 of 16 Page ID #:104




   1         ANSWER: CNO admits issuance of the Policy on June 21, 2006, and
   2   asserts such Policy speaks for itself and should be read in its entirety. CNO
   3   denies the balance of the allegations in paragraph 1 of the Complaint.
   4         2.     On Mr. Kimondo established the Annuity with an initial premium
   5   payment of $50,000 and subsequent fifty-dollar monthly premium thereafter until
   6   his death.
   7         ANSWER: CNO admits the initial and planned monthly contribution
   8   amounts. CNO denies the balance of the allegations in paragraph 2 of the
   9   Complaint.
  10         3.     At all relevant times and until April 13, 2019, Plaintiff was incarcerated
  11   in the California state prison system.
  12         ANSWER: CNO is without sufficient knowledge or information to form
  13   a belief as to the truth of the allegations in paragraph 3 of the Complaint and
  14   therefore denies the allegations and demands strict proof thereof.
  15         4.     On May 17, 2008, Mr. Kimondo passed away.
  16         ANSWER: CNO admits the allegations in paragraph 4 of the
  17   Complaint.
  18         5.     Pursuant to the terms of the Policy, Plaintiff was entitled to its value at
  19   the time of Mr. Kimondo’s death as the sole beneficiary.
  20         ANSWER:           CNO denies the allegations in paragraph 5 of the
  21   Complaint.
  22         6.     When Plaintiff was released from prison in 2019, he submitted a claim to
  23   Defendant to obtain the benefit of the Policy that his father had taken out for him.
  24         ANSWER: CNO admits receiving a claim from Plaintiff in 2019. CNO
  25   denies the remaining allegations in paragraph 6 of the Complaint.
  26         7.     In a letter dated August 21, 2019, Defendant refused to process Plaintiff’s
  27   claim, contending that “the policy is no longer inforce [sic].”
  28   ///
                                                  2
             CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 3 of 16 Page ID #:105




   1        ANSWER:          CNO admits the language of the letter. CNO denies the
   2   remaining allegations in paragraph 7 of the Complaint.
   3        8.   On October 8, 2019, Plaintiff sent a formal demand through counsel to
   4   Defendant to honor the Policy and pay out the benefit to Plaintiff pursuant to its
   5   terms.
   6        ANSWER:          CNO admits receipt of the October 8, 2019 demand, which
   7   speaks for itself.
   8        9.   On October 15, 2019, Defendant responded by letter and indicated that
   9   they were unable to locate any record of the Policy.
  10        ANSWER:          CNO admits the allegations in paragraph 9 of the
  11   Complaint.
  12        10. Upon information and belief, Defendant wrongfully and in bad faith
  13   misappropriated the value of the Policy to Plaintiff’s detriment.
  14        ANSWER:          CNO denies the allegations in paragraph 10 of the
  15   Complaint.
  16        11. Furthermore, upon information and belief, Defendant also failed to
  17   properly investigate Plaintiff’s claim in bad faith.
  18        ANSWER:          CNO denies the allegations in paragraph 11 of the
  19   Complaint.
  20                                      THE PARTIES
  21        12. Plaintiff John Njoroge is a resident of the County of Los Angeles, State
  22   of California.
  23        ANSWER:          Upon information and belief, CNO admits the allegations
  24   in paragraph 12 of the Complaint.
  25        13. Defendant CNO Services, LLC is a limited liability company
  26   incorporated in the State of Indiana.
  27        ANSWER:          CNO admits the allegations in paragraph 13 of the
  28   Complaint.
                                                 3
            CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 4 of 16 Page ID #:106




   1                            JURISDICTION AND VENUE
   2         14. This Court has jurisdiction over all causes of action asserted herein
   3   because all causes of action arise out of the conduct of an insurer admitted in
   4   California and regulated by the California Department of Insurance.
   5         ANSWER:        CNO admits jurisdictional requirements have been met.
   6         15. Venue is proper in this Court pursuant to Code of Civil Procedure section
   7   395, subdivision (a) because Defendant is a foreign corporate entity.
   8         ANSWER:        CNO admits venue in this Court was proper prior to
   9   removal to the Central District of California, and further admits that it is a
  10   foreign corporate entity.
  11                               FACTUAL BACKGROUND
  12         16. On June 21, 2006, Mr. Kimondo bought the Policy (Policy No. ****2380
  13   from Defendant and named Plaintiff as the sole beneficiary.
  14         ANSWER:        CNO admits issuance of the Policy on June 21, 2006, and
  15   asserts such Policy speaks for itself and should be read in its entirety. CNO
  16   denies the balance of the allegations in paragraph 16 of the Complaint.
  17         17. The Policy was funded with an initial $50,000 premium.
  18         ANSWER:        CNO admits the initial contribution amount. CNO denies
  19   the balance of the allegations in paragraph 17 of the Complaint.
  20         18. Upon information and belief, Mr. Kimondo paid subsequent monthly $50
  21   premiums until his death.
  22         ANSWER:        CNO admits monthly $50 contributions were originally
  23   contemplated, but none were received, so CNO denies the allegations in
  24   paragraph 18 of the Complaint.
  25         19. On or around June 21, 2006, Defendant sent the relevant paperwork and
  26   executed agreement to Plaintiff in prison. This was the only correspondence that
  27   Plaintiff ever received from Defendant.
  28   ///
                                                  4
             CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 5 of 16 Page ID #:107




   1        ANSWER:         CNO denies the allegations in paragraph 19 of the
   2   Complaint.
   3        20. On May 17, 2008, Mr. Kimondo passed away.
   4        ANSWER:         CNO admits the allegations in paragraph 20 of the
   5   Complaint.
   6        21. Defendant was required to send notice of Mr. Kimondo’s death and
   7   relevant information regarding how to claim the Policy as a beneficiary. (Westrick
   8   v. State Farm Ins. (1982) 137 CalApp.3d 985, 692.)
   9        ANSWER:         Paragraph 21 of the Complaint calls for a legal conclusion
  10   to which no response is required. To the extent a response is required, Plaintiff
  11   was never the beneficiary of the subject Policy, nor did it mature upon Mr.
  12   Kimondo’s death.
  13        22. Defendant never informed Plaintiff of his rights as a beneficiary under the
  14   terms of the Policy at any time, including upon Mr. Kimondo’s death.
  15        ANSWER:         CNO denies that Plaintiff was a beneficiary under the
  16   Policy. CNO admits the balance of the allegations in paragraph 22 of the
  17   Complaint.
  18        23. On April 13, 2019, Plaintiff was released from prison.
  19        ANSWER:         CNO is without sufficient knowledge or information to
  20   form a belief as to the truth of the allegations in paragraph 23 of the
  21   Complaint and therefore denies the allegations and demands strict proof
  22   thereof.
  23        24. On August 15, 2019, after consulting with an attorney, Plaintiff submitted
  24   the appropriate Annuity Claim Form to Defendant.
  25        ANSWER:         CNO admits receipt of the claim form, but denies that
  26   Plaintiff was a proper claimant on the Policy. CNO is without sufficient
  27   knowledge or information to form a belief as to the truth of the balance of the
  28   allegations in paragraph 24 of the Complaint and therefore denies the
                                                 5
            CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 6 of 16 Page ID #:108




   1   allegations and demands strict proof thereof.
   2        25. In a letter dated August 21, 2019, Plaintiff was informed by Defendant
   3   that it had “received [his] request for Beneficiary change” but was “unable to
   4   process such a request because the policy is no longer inforce [sic].”
   5        ANSWER:         CNO admits the allegations in paragraph 25 of the
   6   Complaint.
   7        26. Plaintiff did not submit a request for Beneficiary change form to
   8   Defendant.
   9        ANSWER:         CNO admits the allegations in paragraph 26 of the
  10   Complaint.
  11        27. Meanwhile, the term “inforce” appears to be a malapropism; the word is
  12   obviously not used correctly, if it exists at all, in Defendant’s official
  13   correspondence with Plaintiff.
  14        ANSWER:         CNO denies the allegations in paragraph 27 of the
  15   Complaint.
  16        28. Subsequently, on October 8, 2019, Plaintiff made a formal demand
  17   through counsel for the disbursement of the value of the Policy as requested in the
  18   August 15 claim.
  19        ANSWER:         CNO admits the allegations in paragraph 28 of the
  20   Complaint.
  21        29. Defendant responded with a letter dated October 15, 2019 requesting a
  22   copy of the Policy’s terms from Plaintiff.
  23        ANSWER:         CNO admits the allegations in paragraph 29 of the
  24   Complaint.
  25        30. On October 30, 2019, Plaintiff provided a copy of the relevant Policy
  26   documents to Defendant.
  27        ANSWER:         CNO admits the allegations in paragraph 30 of the
  28   Complaint.
                                                 6
            CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 7 of 16 Page ID #:109




   1           31. In a letter dated November 6, 2019, Defendant indicated that it had
   2   received the policy documents but that “after researching both active and inactive
   3   files, [it] was unable to locate the policy you referenced.”
   4           ANSWER:         CNO admits the allegations in paragraph 31 of the
   5   Complaint.
   6           32. Defendant’s November 6 response conflicts with the August 21 response:
   7   The August 21 response clearly indicates that the Policy is no longer “inforce”
   8   while the November 6 response suggests that the Policy never existed or has been
   9   lost.
  10           ANSWER:         CNO denies the allegations in paragraph 32 of the
  11   Complaint.
  12           33. In either case, Defendant has refused to accept or even process Plaintiff’s
  13   claim on the Policy.
  14           ANSWER:         CNO denies the allegations in paragraph 33 of the
  15   Complaint.
  16           34. Defendant’s conflicting responses to Plaintiff’s claim are evidence of its
  17   bad faith.
  18           ANSWER:         CNO denies the allegations in paragraph 34 of the
  19   Complaint.
  20           35. As a result of Defendant’s bad faith in refusing to accept Plaintiff’s claim
  21   on the Policy as its only beneficiary nor investigate the claim, Defendant has been
  22   deprived of more than $50,000 due to him under its terms.
  23           ANSWER:         CNO denies the allegations in paragraph 35 of the
  24   Complaint.
  25           36. Now, Plaintiff seeks to recover the value of the Policy pursuant to its
  26   terms plus interest since 2008, when Mr. Kimondo passed away.
  27           ANSWER:         Paragraph 36 of the Complaint contains no factual
  28   allegations requiring a response. To the extent a response is required, CNO
                                                    7
               CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 8 of 16 Page ID #:110




   1   denies the allegations in paragraph 36 of the Complaint.
   2        37. Furthermore, Plaintiff seeks punitive damages and attorney’s fees for
   3   Defendant’s bad faith denial of his valid claim as the Policy’s sole beneficiary.
   4        ANSWER:          Paragraph 37 of the Complaint contains no factual
   5   allegations requiring a response. To the extent a response is required, CNO
   6   denies the allegations in paragraph 37 of the Complaint.
   7                               FIRST CAUSE OF ACTION
   8      (Bad Faith Breach of Implied Obligation of Good Faith and Fair Dealing)
   9        38. Plaintiff hereby realleges and incorporates by this reference, as though set
  10   forth in full, the allegations in paragraphs 1 through 37, inclusive.
  11        ANSWER:          CNO hereby incorporates by reference its answers to
  12   paragraphs 1 through 37 of the Complaint as though fully set forth herein.
  13        39. On June 21, 2006, the Policy was executed between Mr. Kimondo and
  14   Defendant, the admitted insurer, with Plaintiff named as the beneficiary.
  15        ANSWER:          CNO admits issuance of the Policy on June 21, 2006, and
  16   asserts such Policy speaks for itself and should be read in its entirety. CNO
  17   denies the balance of the allegations in paragraph 39 of the Complaint.
  18        40. On May 17, 2008, Mr. Kimondo passed away.
  19        ANSWER:          CNO admits the allegations in paragraph 40 of the
  20   Complaint.
  21        41. On August 15, 2019, Plaintiff submitted his claim for the Policy as the
  22   sole beneficiary.
  23        ANSWER:          CNO admits receipt of the claim. CNO denies Plaintiff is
  24   or ever was a beneficiary of the Policy.
  25        42. On August 21, 2019, Defendant refused to process the claim, contending
  26   that “the policy is no longer inforce [sic].”
  27        ANSWER:          CNO denies the allegations in paragraph 42 of the
  28   Complaint.
                                                 8
            CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 9 of 16 Page ID #:111




   1        43. The August 21 letter erroneously indicates that Plaintiff had submitted a
   2   beneficiary change form.
   3         ANSWER:         CNO admits the allegations in paragraph 43 of the
   4   Complaint.
   5        44. The August 21 letter does not explain what “inforce” means or its bearing
   6   on Plaintiff’s claim, if any.
   7        ANSWER:          CNO admits the August 21 letter does not define the word
   8   “inforce.” CNO denies the balance of the allegations in paragraph 44 of the
   9   Complaint.
  10        45. Upon information and belief, Defendant denied the claim out of hand and
  11   without reviewing the claim simply because it referenced a policy more than ten
  12   years old.
  13        ANSWER:          CNO denies the allegations in paragraph 45 of the
  14   Complaint.
  15        46. Plaintiff alleges that Defendant was unreasonable in this first denial of
  16   Plaintiff’s claim.
  17        ANSWER:          CNO denies the allegations in paragraph 46 of the
  18   Complaint.
  19        47. Even after being contacted by counsel and receiving the original policy
  20   documents and agreement, Defendant still refused to process the claim, indicating
  21   in a letter dated November 6, 2019 that “[a]fter researching both active and inactive
  22   files, we were unable to locate the policy you referenced.”
  23        ANSWER:          CNO denies the allegations in paragraph 47 of the
  24   Complaint.
  25        48. After receiving the Policy documents, Defendant had no reasonable
  26   justification for refusing to pay out Plaintiff’s claim.
  27        ANSWER:          CNO denies the allegations in paragraph 48 of the
  28   Complaint.
                                                 9
            CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 10 of 16 Page ID #:112




   1         49. Therefore, Plaintiff alleges that Defendant refused to process his claim in
   2   bad faith.
   3         ANSWER:         CNO denies the allegations in paragraph 49 of the
   4   Complaint.
   5         50. Now, Plaintiff seeks to recover the value of the Policy at the time of Mr.
   6   Kimondo’s death in 2006 plus interest since that time.
   7         ANSWER:         Paragraph 50 of the Complaint contains no factual
   8   allegations requiring a response. To the extent a response is required, CNO
   9   denies same, and specifically denies that Mr. Kimondo died in 2006.
  10         51. Additionally, Plaintiff seeks punitive damages and attorney’s fees for
  11   Defendant’s bad faith denial of his valid claim. (Archdale v. American Internat.
  12   Specialty Lines Ins. Co. (2007) 154 Cal.App.4th 449, 467.)
  13         ANSWER:         Paragraph 51 of the Complaint contains no factual
  14   allegations requiring a response. To the extent a response is required, CNO
  15   denies same.
  16                             SECOND CAUSE OF ACTION
  17                   (Bad Faith Failure to Properly Investigate Claim)
  18         52. Plaintiff hereby realleges and incorporates by this reference, as though set
  19   forth in full, the allegations in paragraphs 1 through 51, inclusive.
  20         ANSWER:         CNO hereby incorporates by reference its answers to
  21   paragraphs 1 through 51 of the Complaint as though fully set forth herein.
  22         53. “When investigating a claim, an insurance company has a duty to
  23   diligently search for evidence which supports its insured’s claim.” (Mariscal v. Old
  24   Republic Ins. Co. (1996) 42 Cal.App.4th 1617, 1620).
  25         ANSWER:         Paragraph 53 of the Complaint calls for a legal conclusion
  26   to which no response is required. To the extent a response is required, CNO
  27   admits an obligation to investigate, which was fulfilled in this case.
  28   ///
                                                  10
             CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 11 of 16 Page ID #:113




   1        54. On August 15, 2019, Plaintiff submitted his claim for the Policy as the
   2   sole beneficiary.
   3        ANSWER:          CNO admits receipt of the claim. CNO denies Plaintiff is a
   4   beneficiary of the Policy.
   5        55. Four days later on August 21, 2019, Defendant responded to Plaintiff’s
   6   claim by letter indicating that “the policy is no longer inforce [sic].”
   7        ANSWER:          CNO admits the allegations in paragraph 55 of the
   8   Complaint.
   9        56. Upon a formal demand by counsel, Defendant responded again in a letter
  10   dated November 6, 2019, that “[a]fter researching both active and inactive files, we
  11   were unable to locate the policy you referenced.
  12        ANSWER:          CNO admits the allegations in paragraph 55 of the
  13   Complaint.
  14        57. The August 15 response suggests that the Policy does exist and that
  15   Defendant does have a record of it whereas the November 6 response indicates that
  16   no record of the policy exists.
  17        ANSWER:          CNO denies the allegations in paragraph 57 of the
  18   Complaint.
  19        58. The discrepancy between Defendant’s responses is evidence of its bad
  20   faith and failure to investigate Plaintiff’s claim.
  21        ANSWER:          CNO denies the allegations in paragraph 58 of the
  22   Complaint.
  23        59. Because of Defendant’s failure to properly investigate Plaintiff’s claim,
  24   Plaintiff has not been able to claim the value of the Policy that Mr. Kimondo meant
  25   for him.
  26        ANSWER:          CNO denies the allegations in paragraph 59 of the
  27   Complaint.
  28        60. Now, Plaintiff seeks to recover the value of the Policy at the time of Mr.
                                                 11
            CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 12 of 16 Page ID #:114




   1   Kimondo’s death in 2006 plus interest since that time.
   2        ANSWER:         Paragraph 60 of the Complaint contains no factual
   3   allegations requiring a response. To the extent a response is required, CNO
   4   denies same, and specifically denies that Mr. Kimondo died in 2006.
   5        61. Additionally, Plaintiff seeks punitive damages and attorney’s fees for
   6   Defendant’s bad faith denial of his claim. (Archdale v. American Internat. Specialty
   7   Lines Ins. Co. (2007) 154 Cal.App.4th 449, 467.)
   8        ANSWER:         Paragraph 61 of the Complaint contains no factual
   9   allegations requiring a response. To the extent a response is required, CNO
  10   denies same.
  11        ANY ALLEGATIONS NOT SPECIFICALLY ADMITTED BY CNO
  12   ARE HEREBY DENIED.
  13              AS ADDITIONAL DEFENSES TO THE COMPLAINT
  14             AND AS TO EACH PURPORTED CAUSE OF ACTION,
               THE ANSWERING DEFENDANT ALLEGES AS FOLLOWS:
  15

  16                           FIRST ADDITIONAL DEFENSE
  17         1. Plaintiffs’ Complaint fails to state a claim against CNO upon which relief
  18   can be granted.
  19                         SECOND ADDITIONAL DEFENSE
  20         2. At all times in the course of its dealings with Plaintiff, CNO acted
  21   reasonably, fairly and in good faith and in conformity with the terms and conditions
  22   of any policies or agreements.
  23                          THIRD ADDITIONAL DEFENSE
  24         3. CNO hereby raises the terms and conditions of the subject policy and all
  25   supporting or related documents, and all defenses available and/or promulgated
  26   thereunder, and avers further that Plaintiff’s claims are barred and/or diminished by
  27   operation of the contractual agreement by and between the parties including any
  28   documents and/or application for coverage made a part of the policy.
                                                 12
            CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 13 of 16 Page ID #:115




   1                             FOURTH ADDITIONAL DEFENSE
   2          4. The entire value of the Policy was withdrawn by Plaintiff’s authorized
   3   representative, and the Policy was thereby cancelled and terminated.
   4                              FIFTH ADDITIONAL DEFENSE
   5          5. Plaintiff has failed to mitigate his alleged damages, injuries and losses, if
   6   any.
   7                              SIXTH ADDITIONAL DEFENSE
   8          6. All claims for punitive damages under the facts alleged would violate the
   9   U.S. and California Constitutions’ guaranties of Due Process, Equal Protection
  10   and/or freedom from the imposition of excessive fines.
  11                             SEVENTH ADDITIONAL DEFENSE
  12          7. CNO has at all times acted in reasonable reliance on the terms of the
  13   alleged policies or agreements, and has fully performed its obligations under the
  14   subject policy or other contractual agreement.
  15                             EIGHTH ADDITIONAL DEFENSE
  16          8. CNO complied with all applicable laws of California and/or any other
  17   relevant jurisdictions.
  18                              NINTH ADDITIONAL DEFENSE
  19          9. Plaintiff’s own negligence contributed to his alleged damages, injuries
  20   and losses, and he is comparatively at fault.
  21                              TENTH ADDITIONAL DEFENSE
  22          10. CNO’s alleged actions were not the proximate cause of the Plaintiff’s
  23   alleged damages, injuries and losses.
  24                        ELEVENTH ADDITIONAL DEFENSE
  25          11. To the extent that Plaintiff suffered any injuries and/or damages, all such
  26   injuries and/or damages being specifically denied, such injuries and/or damages
  27   were caused by conditions or events or persons beyond CNO’s control, including
  28   potential superseding and/or intervening acts and/or omissions on the part of those
                                                   13
              CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 14 of 16 Page ID #:116




   1   over whom CNO had neither control nor the right to control.
   2                          TWELFTH ADDITIONAL DEFENSE
   3         12. Plaintiff’s Complaint, and each cause of action in that Complaint, failed
   4   to state facts sufficient to warrant the recovery of attorney’s fees against CNO.
   5                       THIRTEENTH ADDITIONAL DEFENSE
   6         13. The conduct of CNO in this matter was neither vexatious nor
   7   unreasonable and, accordingly, does not merit or justify an award of attorney’s fees.
   8                      FOURTEENTH ADDITIONAL DEFENSE
   9         14. The conduct of CNO in this matter does not rise to the level of willful
  10   misconduct and, accordingly, does not merit or justify an award of punitive
  11   damages.
  12                          FIFTEENTH ADDITIONAL DEFENSE
  13         15. CNO has not breached any duty to Plaintiff.
  14                          SIXTEENTH ADDITIONAL DEFENSE
  15         16. CNO is informed and believes that that the causes of action alleged in
  16   Plaintiff’s Complaint are barred by the applicable statute(s) of limitations, including
  17   but not limited to Code of Civil Procedure §§ 335.1, 338, and/or 339.
  18                      SEVENTEENTH ADDITIONAL DEFENSE
  19         17. CNO is informed and believes that Plaintiff’s claims are barred, in whole
  20   or in part, by the doctrines of waiver, laches and/or estoppel.
  21                      EIGHTEENTH ADDITIONAL DEFENSE
  22         18. CNO alleges that its liability, if any, for non-economic loss, if any, be
  23   prorated according to the provisions of California Civil Code § 1431.2(a).
  24                       NINETEENTH ADDITIONAL DEFENSE
  25         19. CNO reserves the right to assert additional defenses revealed in the
  26   course of discovery.
  27   ///
  28   ///
                                                  14
             CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 15 of 16 Page ID #:117




   1        WHEREFORE, having answered the Plaintiff’s Verified Complaint for (1)
   2   Bad Faith Breach of Implied Obligation of Good Faith and Fair Dealing and (2)
   3   Bad Faith Failure to Properly Investigate Claim, Defendant CNO Services, LLC
   4   asks that Plaintiff take nothing by way of his Complaint, that the case be dismissed
   5   and judgment be rendered for CNO, and that CNO be awarded all costs, attorneys’
   6   fees and such other relief as the Court may deem just and equitable in the premises.
   7   CNO reserves leave to amend this Answer to allege any additional defenses or
   8   affirmative defenses which investigation and discovery may reveal.
   9          Dated this 6th day of March, 2020.
  10                                               FARMER CASE & FEDOR
  11

  12                                         By:   /s/ Anthony T. Case               .


  13                                               ANTHONY T. CASE, ESQ.
                                                   TIFFANY L. STEWARD, ESQ.
  14                                               Attorneys for Defendant
  15                                               CNO SERVICES, LLC

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 15
            CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
Case 2:20-cv-02004-PSG-JEM Document 7 Filed 03/06/20 Page 16 of 16 Page ID #:118




   1   Case Name: Njoroge v. CNO Services, LLC
       United States District Court, Central District: 2:20-cv-2004 AS
   2

   3                            DECLARATION OF SERVICE
   4          I hereby declare as follows:
   5         I am, and was at the time of service of the papers referred to herein, over the
       age of eighteen (18) years, not a party to the action, and employed in the County of
   6   San Diego, State of California. My business address is 402 W. Broadway, Suite
       1100, San Diego, California 92101.
   7
              I caused to be served the following document(s):
   8
       1.     CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT
   9          AND ADDITIONAL DEFENSES
  10   of which THE ORIGINAL DOCUMENT OR A TRUE AND CORRECT COPY is
       attached hereto, addressed to each such addressee respectively as follows:
  11
            Peter Borenstein, Esq.                  COUNSEL FOR PLAINTIFF
  12        P.O. Box 885                            JOHN NJOROGE
            Culver City, CA 90232
  13        (213) 362-8740
            Fax: (877) 460-3681
  14        peter@brnstn.org
  15    BY CM/ECF: I electronically filed the foregoing document(s) with the Clerk of
       the Court using the CM/ECF system, which will send an email notification of such
  16   filing to the person(s) so designated above.
  17     BY U.S. MAIL: I placed each sealed, prepaid envelope for collection and
       mailing at 402 W. Broadway, San Diego, California, 92101. I am readily familiar
  18   with the business practice for collection and processing of correspondence for
       mailing with the United States Postal Service pursuant to which practice the
  19   correspondence will be deposited with the United States Postal Service this same
       day in the ordinary course of business.
  20
         BY OVERNIGHT MAIL: I caused said document(s) to be deposited in a box or
  21   other facility regularly maintained by an express service carrier providing overnight
       delivery in an envelope or package designated by the express service carrier with
  22   delivery fees paid or provided.
  23     BY PERSONAL SERVICE: I caused such document(s) to be hand-delivered to
       the person(s) served hereunder. A separate Proof of Personal Service will be
  24   provided.
  25          I declare under penalty of perjury under the laws of the State of California
       that the foregoing is true and correct. Executed March 6, 2020.
  26

  27                                                             /s/ Christina Fedor       .

                                                                 Christina Fedor
  28
                                                  16
             CNO SERVICES, LLC’S ANSWER TO VERIFIED COMPLAINT AND ADDITIONAL DEFENSES
